Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/15/2019, with respect to all claims have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hack (US Pub. No. 2018/0040676 A1) shows a display system 300 (Fig. 3 and para. 47) comprising: a rendering engine (chip/driver) to receive a non-uniform resolution distribution pattern and to generate one or more rendered pixels (Fig. 3 and para. 47);  a display driver (chip/driver) to receive the one or more rendered pixels and to generate one or more display driver pixels (Fig. 3 and para. 47);  an image source device (display 300)  to receive the one or more display driver pixels and to generate an image (Fig. 3 and para. 47);  and display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 contains allowable subject matter because claim 1 recites that each of the one or more rendered pixels is calculated for a perspective view from a user’s location in the virtual environment and applying one or more texture and lighting rules to the rendered pixels.
The prior art of record does not show this configuration. 
Claims 3, 4, 6 and 10 are allowable at least by virtue of their dependence on claim 1.
	Claim 2 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claims 7 and 9 are allowable at least by virtue of their dependence on claim 2.
	Claim 5 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claim 8 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claim 11 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claim 12 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claims 14 – 18 and 20 are allowable at least by virtue of their dependence on claim 12.
Claim 20 contains allowable subject matter because claim 20 recites that the eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position, wherein the fiducial includes a diffuse reflector.
The prior art of record does not show this configuration. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627